         Case 3:17-cv-00532-HDM-CLB Document 60 Filed 09/09/21 Page 1 of 1




1

2

3                         UNITED STATES DISTRICT COURT
4                              DISTRICT OF NEVADA
5    RAFAEL REID,                             Case No. 3:17-cv-00532-HDM-CLB
6                           Petitioner,
             v.                                           ORDER
7
     CCS BAKER, et al.,
8
                           Respondents.
9

10           Good cause appearing, Petitioner’s Motion for Enlargement of
11   Time (ECF No. 59) is GRANTED.        Petitioner has until October 18,
12   2021, to file his reply in response to Respondents’ answer in this
13   case.
14        IT IS SO ORDERED.
15        DATED: this 9th day of September 2021.
16

17
                                               HOWARD D. MCKIBBEN
18                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                          1
